November 02, 2007


Ms. Linda Sprowl
5426 Meadowcreek Drive #1046
Dallas, TX 75248
Mr. Ronald O. Blackwell
1750 E. Northwest Highway
Garland, TX 75041

RE:   Case Number:  06-0533
      Court of Appeals Number:  05-06-00062-CV
      Trial Court Number:  05-14973-T

Style:      LINDA SPROWL AND J.S., A CHILD
      v.
      GEORGE MARTIN PAYNE

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Respondent's Motion  to
Strike and to Disregard the Appendices is granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |